Title: From Thomas Jefferson to J. Evelyn Denison, 9 November 1825
From: Jefferson, Thomas
To: Denison, J. Evelyn


Dear Sir
Monticello
Nov. 9. 25.
Your favor of July 30. was duly recieved, and we have now at hand the books you have been so kind as to send to our University. they are truly acceptable in themselves, for we might have been years not knowing of their existence; but give the greater pleasure as evidence of the interest you have taken in our infant institution. it is going on as succesfully as we could have expected; and I have no reason to regret the measure taken of procuring Professors from abroad where science is so much ahead of us. you witnessed some of the puny squibs of which I was the butt on that account. they were probably from disappointed candidates whose unworthiness had occasioned their applications to be passed over. the measure has been generally approved in the South, and West; and by all liberal minds in the North. it has been peculiarly fortunate too that the Professors brought from abroad were as happy a selection as could have been hoped, as well for their qualifications in science as correctness and amiableness of character. I think the example will be followed and that it cannot fail to be one of the efficacious means of promoting that cordial good will which it is so much the interest of both nations to cherish. these teachers can never utter an unfriendly sentiment towards their native country; and those into whom their instructions will be infused, are not of ordinary significance only; they are exactly the persons who are to succeed to the government of our country. and to rule it’s future enmities it’s friendships and fortunes. as it is our interest to recieve instruction thro’ this channel, so I think it is yours to furnish it. for these two nations holding cordially together, have nothing to fear from the United world. they will be the models for regenerating the condition of man, the sources from which representative government is to flow over the whole earth.I learn from you, with great pleasure, that a taste is reviving in England for the recovery of the Anglo-Saxon dialect of our language; for a mere dialect it is, as much as those of Piers Plowman Gower, Douglas Chaucer Spencer, Shakespear, Milton, for even much of Milton is already antiquated. the A-Saxon is only the earliest we possess of the many shades of mutation by which the language has tapered down to it’s modern form, vocabularies we need for each of these stages from Somner to Bailey but not grammers for each or any of them. the grammar has changed so little in the descent from the earliest, to the present form, that a little observation suffices to understand it’s variations. we are greatly indebted to the worthies who have preserved the A-S. form, from Doctr Hickes down to mr Bosworth, had they not given to the public what we possess through the press, that dialect would, by this time, have been irrecoverably lost. I think it however a misfortune that they have endeavored to give it too much of a learned form, to mount it on all the scaffolding of the Greek and Latin, to load it with their genders, numbers, cases, declensions,  conjugations Etc. strip it of these embarrasments, vest it in the Roman type which we have adopted instead of our English black letter, reform it’s uncouth orthography, and assimilate it’s pronunciation, as much as may be, to the present English just as we do in reading Piers Plowman or Chaucer, and with the cotemporary vocabulary for the few lost words, we understand it as we do them. for example, the A-Saxon text of the Lord’s prayer, as given us 6. matthew 9. is spelt and written thus, in the equivalent Roman type, ‘Faeder ure thu the eart in heogenum, si thin name gehalgod. lo becume thin rice. gewurthe thin willa on eorthan, swa swa on heofenum. ume day hu amlican hlaf syle us to dag. and forgyfus ure gyltas, swa swa we forgifath urum gyltenaum. and ne ge-leadde thu us on costnunge, ac alys us of yfele.’—I should spell and pronounce thus ‘Father our thou tha art in heavenum si thine name y-hallowed. come thin ric. y-wurth thine will on earthan so so on heavenum. ourn day whomlican loaf sell us to day. and forgive us our guilts so so we forgiveth ourum guiltendum. and no y-lead thou us on costnunge. ac a-leaseus of evil.’and here it is to be observed by the bye that there is but the single word ‘temptation’ in our present version of this prayer that is not A-Saxon. for the word ‘trespasses’ taken from the French. (οφειληματα in the original) might as well have been translated by the A-S. ‘guilts’The learned apparatus in which Dr Hickes and his successors have muffled our Anglo-Saxon is what has frightened us from encountering it. the simplification I propose may, on the contrary make it a regular part of our common English education.So little reading and writing was there among our A-S. ancestors of that day. that they had no fixed orthogrpahy. to produce a given sound, every one jumbled the letters together, according to his unlettered notion of their power, and all jumbled them differently, just as would be done at this day, were a dozen peasants, who have learnt the alphabet, but have never read, desired to write the Lord’s prayer. hence the varied modes of spelling by which the A-Saxons meant to express the same sound. the word many, for example was spelt in 20. different ways. yet we cannot suppose they were 20 different words, or that they had 20 different ways of pronouncing the same word. the A-S. orthography then is not an exact representation of the sounds meant to be conveyed. we must drop in pronunciation the superfluous consonants, and give to the remaining letters their present English sound, because, not knowing the true one, the present enunciation is as likely to be rights as any other, & indeed more so, and facilitates the acquisition of the language.It is much to be wished that the publication of the present county dialects of England should go on. it will restore to us our language in all it’s shades of variation. it will incorporate into the present one all the riches of our antient dialects; and what a store this will be, may be seen by running the eye over the county glossaries, and observing the words we have lost by abandonment and disuse, which in sound and sense are inferior to nothing we have retained. when these local vocabularies are published and digested together into a single one it is probable we shall find that there is not a word in Shakespear which is not now in use in some of the counties in England, from whence we may obtain it’s true sense. and what an exchange will their recovery be for the volumes of idle commentaries and conjectures with which that divine poet has been masked and metamorphosed. we shall find in him new sublimities which we had never tasted before, and find beauties in our antient poets which are lost to us now.  It is not that I am merely an enthusiast for Paleology. I set equal value on the beautiful engraftments we have borrowed from Greece and Rome; and I am equally a friend to the encouragement of a judicious  Neology, a language cannot be too rich. the more copious, the mor susceptible of embellishment it will become. there are several things wanting to promote this improvement. to reprint the Saxon books in modern type; reform their orthography; publish in the same way the treasures still existing in MS. and, more than all things, we want a Dictionary on the plan  of Stephens or Scapula, in which the Saxon root, placed alphabetically, shall be followed by all it’s cognate modifications of nouns, verbs Etc. whether A-Saxon or found in the dialects of subsequent ages. we want too an elaborate history of the English language. in time our country may be able to cooperate with you in these labors, of common advantage but as yet it is too much a blank, calling for other, and more pressing attentions. we have too much to do in the improvements of which it is susceptible, & which are deemed more immediately useful. literature is not yet a distinct profession with us. now and then a strong mind arises, and at it’s intervals of leisure from business, emits a flash of light. but the first object of young societies is bread and covering; science is but secondary and subsequent.I owe apology for this long letter. it must be found in the circumstance of it’s subject having made an interesting part in the tenor of your letter, and in my attachment to it. it is a hobby which too often runs away with me where I meant not to give up the rein. our youth seem disposed to mount it with me, and to begin their course where mine is ending.Our family recollects with pleasure the visit with which you favored us, and join me in assuring you of our friendly and respectful recollections, and of the gratification it will ever be to us to hear of your health and welfare.Th: Jefferson